Given, J.
— After the testimony was all introduced, defendant was permitted, over plaintiff’s objection, to amend his answer by inserting the words ‘ ‘ said George F. Wilson.” It is not clear to us where this insertion was allowed to be made. If where appellant contends, it would not materially affect the issues. It was within the discretion of. the court to allow the amendment, and we see no abuse of that discretion.
Notwithstanding the amendment to the answer, we understand the defendant’s claim to be that his sale tó Wilson was through Abbott, as Wilson’s agent, and that Abbott had authority to and did contract as alleged. The principal contention was as to the authority of Abbott from Wilson, as to what agreements were made, and whether the defendant did continue in possession of the property.
Oh the trial certain objections by appellant to testimony were overruled, of which he complains. Wilson was permitted to testify as to the terms of his sale to *269plaintiff. We see no error in this, as plaintiff’s right to possession rested upon this sale.
There was no error in permitting defendant to testify to the amounts paid by him for keeping the horses, etc., as such items were proper to be considered if the alleged agreement with respect thereto was sustained.
The plaintiffs also objected to the introduction of a letter written by Wilson to the defendant, and to declarations made by Wilson concerning his purchase from the defendant. While it is true Wilson is not a party to this suit, yet, as both parties are claiming under him, this testimony was admissible.
There is much conflict in the testimony as to each material point in issue. It is especially conflicting as to Abbott’s authority from Wilson, as to the agreements with the defendant, and as to whether the defendant retained possession of the property. It is unnecessary that we here discuss this testimony. It is sufficient to say that the findings of the district court are fairly sustained by it, and, as those findings have the force and effect of a verdict, the judgment should not be disturbed on the grounds that it is not supported by the evidence. We find no error in the record, and the judgment of the district court is, therefore, Affirmed.